IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-20246
                         Summary Calendar



RANGE WALDRUP, JR

                Plaintiff - Appellant

     v.

ROBERT QUADA, JR; MARTHA BLACKBURN; EDNA LARPENTEUR; SYLVIA
PIASTA; RICHARD THALER; TIMOTHY SIMMONS; CRAIG PRICE; ROBERT
CHANCE

                Defendants - Appellees

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-00-CV-4366
                       --------------------
                          August 19, 2002

Before KING, Chief Judge, and SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Range Waldrup, Jr., TDCJ-ID #548426, appeals the district

court’s dismissal of his 42 U.S.C. § 1983 complaint as frivolous.

Waldrup alleged that: 1) the warden conspired with a judge to

dismiss a prior 42 U.S.C. § 1983 complaint; 2) he was retaliated

against for filing prior complaints; 3) he was denied access to

legal materials and a requested copy of a disciplinary report;


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-20246
                                -2-

4) mail room workers tampered with his legal mail; 5) he was

denied recreation privileges; 6) prison officials did not act to

prevent a physical attack against him; 7) he is being illegally

confined; and 8) he has been denied medical treatment.

     Waldrup has not addressed his claims of conspiracy and

denial of recreation on appeal.   Issues not adequately argued in

the brief are deemed abandoned.   See Yohey v. Collins, 985 F.2d
222, 224-25 (5th Cir. 1993).

     To establish retaliation, a prisoner must show “(1) a

specific constitutional right, (2) the defendant’s intent to

retaliate against the prisoner for his or her exercise of that

right, (3) a retaliatory adverse act, and (4) causation.”

McDonald v. Steward, 132 F.3d 225, 231 (5th Cir. 1998).     “The

inmate must produce direct evidence of motivation or, the more

probable scenario, ‘allege a chronology of events from which

retaliation may plausibly be inferred.’”   Woods v. Smith, 60 F.3d
1161, 1166 (5th Cir. 1995)(citation omitted).   Waldrup has failed

to allege direct evidence of motivation or facts from which

retaliation may be inferred.

     To establish a violation of his right of access to the

courts, a prisoner must allege that his position as a litigant

was prejudiced.   See Walker v. Navarro County Jail, 4 F.3d 410,

413 (5th Cir. 1993).   Waldrup has not shown that his position as

a litigant in a particular case was prejudiced by the actions of

the law library supervisor.
                             No. 02-20246
                                  -3-

     Interference with a prisoner’s legal mail also may violate

the constitutional right of access to the courts.     Brewer v.

Wilkinson, 3 F.3d 816, 820 (5th Cir. 1993).    To state a claim of

interference with the mail, a plaintiff must show actual injury.

See Walker, 4 F.3d at 413.    Waldrup’s letters were marked “return

to sender,” and officials admitted one letter was opened by

negligence or mistake, while another was opened in Waldrup’s

presence.   He offers no evidence that other letters that were

allegedly opened were opened in the prison mailroom.    At most,

Waldrup has shown that any tampering interfered with his

opportunity to retain a particular attorney, because he

acknowledged that he had contacted other attorneys.

     Waldrup’s claims that various supervisors should have

transferred him to prevent a physical attack were raised in his

prior complaint and were properly dismissed.    See Wilson v.

Lynaugh, 878 F.2d 846, 850 (5th Cir. 1989).    His claim regarding

the confiscation of a gold chain is without merit; when a

plaintiff alleges that he has been deprived of his property

without due process of law by negligent or intentional actions of

a state officer that are “random and unauthorized,” a

postdeprivation tort cause of action in state law is sufficient

to satisfy due process.   Parratt v. Taylor, 451 U.S. 527, 541-44

(1981) (overruled in other part, Daniels v. Williams, 474 U.S.
327 (1986)); Hudson v. Palmer, 468 U.S. 517, 533 (1984).     Texas

has adequate postdeprivation remedies for the confiscation of
                            No. 02-20246
                                 -4-

prisoner property, such as a tort action for conversion.       See

Cathey v. Guenther, 47 F.3d 162, 164 (5th Cir. 1995)

     Waldrup’s assertions that he is being illegally confined and

that he was convicted by “planted” evidences are attacks on his

conviction and cannot be considered in a 42 U.S.C. § 1983

proceeding.   See Johnson v. McElveen, 101 F.3d 423, 424 (5th Cir.

1996).   To the extent this claim seeks to recover money damages

for illegal confinement, it is improper under Heck v. Humphrey,

512 U.S. 477 (1994).

     Negligence and medical malpractice do not give rise to a

§ 1983 cause of action, and an inmate’s disagreement with his

medical treatment does not establish a constitutional violation.

Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).     Waldrup

disagreement with the decisions of prison medical personnel is

insufficient to establish a constitutional violation.    See

Varnado, 920 F.2d at 321.

     The district court’s dismissal of Waldrup’s complaint as

frivolous counts as a strike for purposes of 28 U.S.C. § 1915(g).

See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).

Waldrup is cautioned that if he accumulates three strikes, he

will no longer be allowed to proceed in forma pauperis in any

civil action or appeal filed while he is detained or incarcerated

in any facility unless he is under imminent danger of serious

physical injury.   See 28 U.S.C. § 1915(g).

     AFFIRMED; MOTIONS DENIED; SANCTIONS WARNING ISSUED.